Citation Nr: 1622571	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-31 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1954 to April 1955.  The Veteran had additional duty from July 1953 to October 1977 in the Tennessee Air National Guard and United States Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his November 2013 substantive appeal, the Veteran requested a hearing before the Board.  The appellant was scheduled for a hearing at the Nashville RO on November 19, 2015.  Notice of the hearing was mailed to the appellant on October 28, 2015.  However, the Veteran did not appear for his hearing.  Therefore, as the Veteran has not made any additional hearing requests, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Type II diabetes mellitus was not present during the Veteran's service, did not manifest to a severity of at least 10 percent disabling within one year of separation from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for diabetes mellitus, to include as due to exposure to herbicides.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  This presumption requires that the Veteran must have served 90 days or more during a war period or after December 31, 1946.  The requirement of 90 days' service means active, continuous service within or extending into or beyond a war period, or which began before and extended beyond December 31, 1946, or began after that date.  38 C.F.R. § 3.307(a)(1).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases for which service connection may be presumed to be due to an association with herbicide agents include type II diabetes.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Any period of service is sufficient for the purposes of establishing presumptive service connection of a specified disease under the conditions listed in 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran contends that his diabetes mellitus is due to exposure to herbicides when he landed at Tan Son Nhut Air Base near Saigon, Republic of Vietnam.  He does not contend and the claims file does not reveal that the Veteran was diagnosed with diabetes mellitus in service, within one year of separation from service or that it may be otherwise due to his service.

The Veteran has reported that he has attempted to obtain records regarding his flight to the Republic of Vietnam from the Tennessee Air National Guard (164th Airlift Command) in Memphis, Tennessee, and from the War Records Department in Nashville, Tennessee.  However, they could not provide the dates.  The Veteran further reported that he did not have flight records of his worldwide flights.

Service personnel records reveal that the Veteran served in the Tennessee Air National Guard and had multiple periods of Active Duty, Active Duty for Training, and Inactive Duty for Training.  Personnel records also reveal that the Veteran was awarded the Vietnam Service Medal.  The service personnel records do not reveal any indication that the Veteran ever flew to the Republic of Vietnam.  

In a September 2013 Memorandum, RO personnel determined that the factual evidence of record did not corroborate the Veteran's contention of service in the Republic of Vietnam and/or exposure to Agent Orange.  The memorandum detailed the steps taken and evidence used to attempt to verify the Veteran's exposure, including correspondence sent to the Veteran and requests for information from official sources.  

Service personnel records reveal that the Veteran separated from service in the Tennessee Air National Guard in October 1977 and transferred to the United States Air Force Retired Reserve the same month.  Thereafter, the Veteran was retired from the United States Air Force in October 1993.  The Veteran was first diagnosed with diabetes mellitus in 2009, many years after separation from service. 

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for diabetes mellitus.  The Veteran served on active duty for a period of 90 days during a period of war, namely the Korean conflict.  38 C.F.R. § 3.2(e).  However, the Veteran was first diagnosed with diabetes mellitus in 2009, many years after separation from service.  As such, service connection on a presumptive basis based upon diabetes having manifested to a severity of 10 percent disabling within one year of separation from service is not warranted.  The Board acknowledges that the service personnel records reveal that he was a pilot of cargo aircraft and that he has contended that he flew to the Republic of Vietnam and loitered on the ground for many hours prior to departing.  However, the service personnel records do not reveal any indication that the Veteran was tasked with flying to the Republic of Vietnam and there is no evidence, other than his statements, that he ever served in Vietnam.  Attempts have been made to obtain additional records to confirm that Veteran's report of a flight to Vietnam; but, these have been negative.  In addition, there is no evidence or argument that the Veteran may have been exposed to herbicides at a location other than the Republic of Vietnam.  As such, service connection on a presumptive basis based upon exposure to herbicides may not be granted.  Lastly, there is no argument or evidence that the Veteran's diabetes mellitus may be directly related to his active service.  Therefore, service connection for type II diabetes mellitus, to include as due to exposure to herbicides, is denied.


ORDER

Service connection for type II diabetes mellitus, to include as due to exposure to herbicides, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


